Citation Nr: 1810736	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-20 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for diabetes mellitus, type II.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1969 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In December 2015, the Board reopened but denied on the merits a service connection claim for a back disability, and remanded the diabetes and TDIU claims for further development, to include providing the Veteran with an updated VA examination to assess the current severity of his diabetes mellitus type II, and for the RO to adjudicate the Veteran's TDIU claim.  The appeal has since returned for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus, type II, is well-controlled and managed by a restricted diet, but does not require insulin or an oral hypoglycemic agent.

2.  The Veteran does not meet the schedular criteria for a TDIU and a referral of TDIU to the Director of the Compensation and Pension Service for extraschedular consideration is not warranted.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for diabetes mellitus have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code (DC) 7913 (2017).

2.  The criteria for a TDIU are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).

Diabetes- Applicable Laws, Regulations, and Analysis

The Veteran seeks an increased disability rating for diabetes mellitus, type II, which is currently rated as 10 percent disabling under DC 7913.  See 38 C.F.R. § 4.119, DC 7913.

Pursuant to DC 7913, a 10 percent rating is assignable when diabetes mellitus is manageable by restricted diet only.  A 20 percent rating is warranted for diabetes mellitus that requires insulin and a restricted diet, or; an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent rating is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent disability rating will be assigned when diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either a progressive loss of weight and strength or complications which would be compensable if separately evaluated.  Id.

According to Note (1), following DC 7913, compensable complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered to be part of the diabetic process under DC 7913.  Id.

The rating of diabetes mellitus under Diagnostic Code 7913 includes successive rating criteria, whereby the evaluation of each higher rating includes the criteria of each lower rating, such that if a component is not met at any one level, a veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009); see also Melson v. Derwinski, 1 Vet. App. 334 (1991). If disability rating criteria are written in the conjunctive, "a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation" and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria. See Middleton v. Shinseki, 727 F.3d 1172, 1178   (Fed. Cir. 2013).

In September 2012, the Veteran underwent a VA compensation examination.  It was noted that the Veteran's diabetes had been controlled with a restricted diet.  His diabetes did not require insulin or an oral hypoglycemic agent, or a regulation of activities.  Diagnoses of diabetic peripheral neuropathy in the lower extremities and hypertension as secondary to diabetes were also noted.  The examiner opined that the Veteran's service-connected disabilities did not impact his ability to work.

The Board remanded the case in order to provide the Veteran with a more updated VA examination to address his assertions that his diabetes mellitus has worsened since his VA examination in September 2012. 

In compliance with the Board's December 2015 remand, the Veteran underwent a diabetes mellitus VA examination in April 2016.  The examiner noted that the Veteran does not take insulin, is not on restricted diet for DM Type 2, and is not on any regulation of occupational and recreational activities.  It was further noted that he had less than 2 visits per month for diabetic care provider for episodes of ketoacidosis or hypoglycemia, no hospitalizations, and no progressive loss of weight due to his diabetes.  The Veteran reported that he never had any episodes of 

ketoacidosis or hypoglycemia reactions in relation to DM Type 2, did not take any kind of medication, and reported that his weight remained the same without any loss of strength due to his diabetes.  Lastly, the examiner noted that the Veteran's his current blood sugars and hemoglobin A1C levels did not even meet the criteria for a 
diagnosis of DM type II.  The examiner noted that despite these findings, the Veteran has an ongoing diagnosis of DM type II, which is well-controlled, as noted under his active problems.  

Based on the evidence of record, both lay and medical, the Board finds that a disability rating in excess of 10 percent is not warranted.  Although the Veteran's diabetes requires a restricted diet, it does not require insulin injections or oral hypoglycemic agents.   The VA examiners indicate that the Veteran's diabetes is well-controlled and the Veteran's treatment records show the same.

The Veteran in this case is competent to report his observable diabetic symptoms, as well as the measures he undertakes upon his own initiative to mitigate or control them.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, whether his diabetes requires insulin or oral hypoglycemic agents is considered a medical question and the Veteran is not shown to possess the requisite medical training to competently describe what his diabetes requires from a medical standpoint.  

In summary, there is no competent medical evidence that the Veteran controls his diabetes with an oral hypoglycemic agent or insulin.  A 20 percent disabling rating requires that the diabetes disability be controlled with a restricted diet and either an oral hypoglycemic agent or insulin.  In the absence of evidence meeting those criteria, the appeal must be denied.  

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process. 38 C.F.R. § 4.119, Diagnostic Code 7913 at Note 1 (2017).  In this case, the Veteran is already in 
receipt of a separate 20 percent disability rating for left lower extremity peripheral neuropathy, a 20 percent disability rating for right lower extremity peripheral neuropathy, and a 10 percent disability rating for hypertension, all as secondary to 

his diabetes mellitus.  The Veteran does not assert entitlement to higher ratings for these disabilities and the medical evidence does not raise the issue of entitlement to higher ratings.  

TDIU Claim

The Veteran also asserts that he is precluded from obtaining or maintaining substantially gainful employment due to his service-connected disabilities, specifically due to his diabetes mellitus, Type II.  

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  

The ultimate issue of whether TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran in this case is currently in receipt of a combined 50 percent rating from May 11, 2011, to include a 10 percent disability rating for diabetes mellitus, a 20 percent disability rating for left lower extremity peripheral neuropathy, a 20 percent disability rating for right lower extremity peripheral neuropathy, and a 10 percent disability rating for hypertension, as secondary to diabetes mellitus, Type II.  Accordingly, the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) are not met. 

In addition, the Board finds that referral for extraschedular consideration of a TDIU is not warranted.  Again, the medical evidence shows that the Veteran's DM type II is well-controlled.  The Veteran has reported being active during the day, for example, he reported driving his spouse to work, feeding his dogs and birds, eating and drinks well, showering twice a day, occasionally going fishing if his back does not hurt him, and trying to walk a mile every day, although some days he is unable to do it.  He indicated that his last day of work was sometime in 2003, and that he retired because he had cancer.  He further noted that he receives social security administration (SSA) benefits due to his cancer.
 
The September 2012 and April 2016 VA examiners concluded that the Veteran's service-connected conditions do not affect or impose work restrictions in all fields of labor that are sedentary, light, medium, heavy manual labor with prolonged standing, walking or using stairs.  While acknowledging that the Veteran would have a hard time with prolonged standing or walking on account of his peripheral neuropathy, the examiners stated that the Veteran's education and skills make him employable.  It was noted that the Veteran's current symptoms do not affect his reliability, productivity, ability to concentrate and following instructions, or ability to interact with co-workers and supervisors, and he has no impairment of long or short-term memory, judgment, abstract thinking, or any abnormality of conduct or mood disturbance, as well as personal appearance and self-care.

The competent and credible medical and lay evidence simply does not raise the question of unemployability due his service-connected disabilities.  



The Board recognizes that the Veteran's service-connected peripheral neuropathy could impact his ability to perform some physical acts, but the evidence does not show that they will preclude all physical activities.  Indeed, the service-connected disabilities are not shown to preclude the Veteran from performing sedentary employment.  To the extent his service-connected disabilities do affect the Veteran's employability, the schedular ratings assigned for his various disabilities already compensate him for such impairment.  Thus, referral for extra-schedular consideration of a TDIU rating is not warranted. 38 C.F.R. § 4.16 (b).

Given the above, the Board finds that the Veteran's service-connected disabilities do not render him unable to secure or follow substantially gainful employment.  As such, referral for extraschedular consideration for a TDIU under 38 C.F.R. § 4.16 (b) is not appropriate in this case.  As the Veteran does not meet the schedular requirements for a TDIU and referral is not appropriate in this case, entitlement to TDIU must be denied.

Finally, neither the Veteran nor his agent has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

A rating in excess of 10 percent for diabetes mellitus, Type II, is denied.

Entitlement to a TDIU is denied.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


